United States Court of Appeals
                    For the First Circuit

No. 13-1701

                   UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         CAREY GONYER,

                     Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this    Court    issued   on   August   4,   2014   is
corrected as follows:

     On page 27, line 15, replace "at the time of at least one"
with "at the time at least one"